DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P (page 7, paragraph [38], line 1, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 11-15 are objected to because of the following informalities:
Claim 11, line 2, “AC” should be “alternating current (AC)”.
Claim 11, line 3, “DC” should be “direct current (DC)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second resistance value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
Claims 11-15 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “in response to an operation mode of the image forming apparatus being a normal mode, the zero cross detection circuit is to output zero cross information on a full wave of the input AC power, and in response to an operation mode of the image forming apparatus being a power saving mode, the zero cross detection circuit is to output zero cross information on a half wave of the input AC power” as set forth in the claimed combination.
b.	Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when an operation mode of the power supply apparatus is a normal mode, outputs zero cross information of the input AC power, and when all operations of the power supply apparatus are in a power-saving mode, outputs zero cross information on a half wave of the input AC power” as set forth in the claimed combination.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasai (US Pat. Pub. No. US 2011/0303648 A1) discloses a heater control device comprising: a power supply apparatus including a zero cross detection circuit; a processor; and a storage unit that stores therein a turn-on pattern of a heater specified in units of a predetermined control cycle including a plurality of half-wavelengths of an AC voltage supplied to the heater so as to prevent flickering.
Nagasaki et al. (US Pat. Pub. No. US 2015/0110513 A1) discloses an image forming apparatus comprising: a print engine to print an image; a power supply apparatus including a zero cross detection circuit; a processor; a fixing device; and a heater temperature control. 
Okamoto et al. (US Pat. Pub. No. US 2017/0168433 A1) discloses an image forming apparatus comprising: a print engine to print an image; a power supply apparatus including a zero cross detection circuit; a processor; and a fixing device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 28, 2021